Title: To Thomas Jefferson from Martha Jefferson Randolph, 1 January 1809
From: Randolph, Martha Jefferson
To: Jefferson, Thomas


                  
                     
                        on or before 1 Jan 1809
                     
                  
                  I enclose you another letter My Dearest Father, irksome as it is for me to add to your vexations of the kind Mr. R. thinks he can not refuse without danger of giving offense, friends who think they have a claim upon him. Mr Hackley also wrote to beg him to mention his name to you. we recieved the vaccine safe and will innoculate our children immediatly as well as our neighbours. Jefferson was innoculated with the small pox in Richmond With Virginia & Ann, Mr Randolph recieved your letter in Milton & not having time by that mail to write to both wrote on to Jefferson to prevent his losing a lecture
                  adieu My Dearest Father you must excuse this hurried scrawl but I have been so closely at work for these 10 days past that I have never been able to take up my pen till the moment of the departure of the mail Yours with unchangeable affection
                  
                     M Randolph 
                     
                  
                  
                     will you return Moultrie’s letter it has not been answerd
                  
               